Title: To Alexander Hamilton from William Ellery, 25 July 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 25, 1791. “… A person usually residing in this District, is in the District of Boston & Charlestown and there purchases a vessel; is he obliged to take the Oath or Affirmation, required by law previous to the making a Registry or granting a Certificate, before the Collector of this District omitting in said oath or affirmation and inserting what is to be omitted and inserted according to the Proviso in the 7th. Sec. of the Coasting Act, and to produce a Certificate thereof to the Collector of the District in which he and the vessel are, in order to obtain from him a Certificate of Registry for such vessel? Please to favour me with an answer to this question.…”
